Order entered December                ,2012




                                               In The
                                        Court of [ppeat
                             :Fifth           e( gexa at allas

                                        NO. 05-12-00218-CR

                          GAYLAND LAMONT EDWARDS, Appellant

                                                V.

                                 THE STATE OF TEXAS, Appellee

                        On Appeal from the Criminal District Court No. 7
                                     Dallas County, Texas
                             Trial Court Cause No. F10-55217-Y

                                              ORDER
        The Court REINSTATES the appeal.

        On October 29, 2012,            ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On November 29, 2012, we received appellant’s brief

together with an extension motion. Therefore, we VACATE the October 29, 2012 order.

        We GRANT the November 29, 2012 extension motion and ORDER appellant’s brief

filed as of the date of this order.




                                                        DAVID L. BRJDGL~
                                                        JUSTICE